Exhibit 12.1 Legacy Reserves LP Computation of Ratios of Earnings to Fixed Charges (In thousands, except ratios) Three Months Ended March 31, Years Ended December 31, Income (loss) before income taxes $ ) $ $ ) $ $ ) $ Equity in (income) loss of equity method investee ) Distributed income of equity method investee — Income (loss) from operations before income taxes $ ) $ $ ) $ $ ) $ Fixed Charges Interest expensed $ Amortization of debt issuance costs Estimated portion of rental expense attributable to interest 28 59 59 59 27 Total fixed charges $ Earnings available for fixed charges $ ) $ $ ) $ $ ) $ Ratio of earnings to fixed charges (1 ) 1.61x (2 ) 13.61x (3 ) 1.70x Earnings were insufficient to cover fixed charges, and fixed charges exceeded earnings by approximately $60.729 million Earnings were insufficient to cover fixed charges, and fixed charges exceeded earnings by approximately $92.308 million Earnings were insufficient to cover fixed charges, and fixed charges exceeded earnings by approximately $55.402 million
